DETAILED ACTION
Election/Restrictions
Claims 10, 13, 14 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 January 2021.  Although the applicant indicated that claims 1-16 all read on the elected species, with claims 17-20 indicated as withdrawn, it has been determined that claims 10-14 are directed to non-elected species (claim 10 directed only to figures 32A/B, species J, claim 11 directed only to figures 22-23, species F, claim 12 directed only to figure 33, species K and claims 13 and 14 directed only to figure 34, species L; see paragraphs 104, 105, 115 and 117) and have also been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (9,314,140; to be referred to hereinafter as “E140”) in view of Eriksson et al. (2014/0359968; to be referred to hereinafter as “E968”), Eriksson (2014/0366300; to be referred to hereinafter as “E300” and Boddy et al. (7,690,079).
Regarding claim 1, E140 discloses a cleaning apparatus comprising: a housing (1); at least one agitator (3) configured to be rotatably coupled to said housing; an agitator cleaning unit (5) configured to contact said agitator for preventing build up and removing debris; and a switch including a switch body (6 in Figs. 1 and 5) positioned in a slot in the upper housing (clearly shown in Figs. 1 and 2 as opening that pedal button 6 passes through from inside to outside of housing, which is also be necessary for the configuration of Fig. 5), a post (7 in Fig. 5) configured to extend from said switch body, and a cam (not numbered but clearly extending from the agitator cleaner in Fig. 5 to engage with post 7) coupled to said combing unit, wherein said post configured to engage said cam such that linear movement of said switch body in said slot causes said rotational movement of said combing unit about said pivot axis to cause said cleaning unit to move between an active mode (Fig. 4b; when the switch is pressed) in which said cleaning unit is configured to contact said agitator for preventing build up and removing debris, and an inactive mode (Fig. 4a) in which said cleaning unit is configured to not contact said agitator.  Although E140 does not provide any specific details of how the switch mechanism functions, the disclosure relating specifically to Fig. 5 that the cleaning member 5 is connected via the linking mechanism 7 to the push button 6 (Col. 6, lines 13-15) clearly indicates that the button is not directly connected to the cleaning member, and the structure shown in Fig. 5, as well as location of button 6 in Fig. 1, would make it obvious to one of ordinary skill in the art that the force applied to the push button would be a downward pressing force, which would require linking mechanism to press upward in the extension (shown as 6 in Fig. 6a/b) protruding from the cleaning member axis to rotate the cleaning member into the active mode position as disclosed.  Further support for such a mechanism and functions can be found in E300, having a similar cleaning member located in a docking base, also for cleaning a brush roll, and having a downward pressed switch (14), with a horizontally extending linking mechanism (13; similar to 7 of E140) that is rotated by the button and engages a cam member (inherent sliding engagement between end of rotating member 13 and end of lever 9 during rotation effectively making the engaged end of lever 9 a cam surface) on a lever (9; similar to the portion extending from the axis of the cleaning element in E140, shown as 6 in Figs. 6a/b) extending from the cleaning member axis, to rotate the cleaning member into cleaning position.  Therefore, it would have been obvious to one of ordinary skill in the art, when viewing the disclose and drawings of E140, inferring the required motion from linking mechanism 7 to provide the disclosed function and also looking to E300, that the button and linking mechanism of E140 will need to convert linear movement of the button into rotational movement of said cleaning unit about a pivot axis between the inactive mode and the active mode.  
Further regarding claim 1, E140 fails to disclose a plurality of teeth for the agitator cleaning unit or a removable panel configured with the slot to receive the switch body therein.  Regarding the plurality of teeth, E968 discloses a similar agitator cleaning blade and teaches that the blade may alternatively be replaced by a comb (last line of paragraph 31).  Therefore, it would have been obvious to one of ordinary skill in the art that the blade of E140 may alternatively be replaced by a comb, as taught by E968, which would be understood to provide different cleaning functions, may be more effective in capturing string or hair from the agitator and/or may be more effective for different types of agitators that are known in the art for different applications (for instance, an agitator having only bristles will typically be more preferred for longer carpets, such as shag, wherein a comb will obviously be more effective at removing debris from bristles than the blade of E140).  Further, it would have been obvious for the comb-like structure to include a plurality of spaced teeth (plurality of teeth effectively defining a “comb-like structure”).
Regarding the removable cover, Boddy discloses a similar cleaner head with an agitator therein, and teaches that the entire upper portion of the housing is formed as an openable panel (Fig. 4) to allow a user easy access to the agitator and other functional structure of the cleaner for maintenance and repair without requiring the cleaner to be lifted or inverted by a user.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar openable upper panel to the housing of E140, to allow for similar access to the interior components for maintenance and repair, wherein the combing unit and switch would obviously be supported by the upper openable panel, being the only structure positioned above the agitator, as shown by Boddy, such that the removable panel will include the combing unit, switch and the slot for the switch being shown by E140 as positioned on an upper surface of the housing.  Additionally, the cover of Boddy is intended to be coupled to the housing during use of the cleaning apparatus, such that it further would have been obvious for the user to be capable of applying a force to the switch body, through the slot positioned in the removable panel (the slot obviously positioned in the removable panel, being disclosed by Boddy to cover the entire upper portion of the housing, wherein the switch of E140 must pass through the upper housing to function as disclosed) while the removable panel is in the closed position coupled to the housing to allow the cleaning member to be activated during normal use of the cleaning apparatus, as intended by E140.  
Regarding claims 15 and 16, both of E968 and E300, teaching similar actuatable cleaning elements, disclose a spring (148 of E968 and 15 of E300) to bias the cleaning device into the inactive mode, such that the device is only activated by a user as needed, which will prevent undue wear on the brush and cleaning device and also reduce drag on the brush that will either slow the brush or require more energy to drive.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar biasing device in the form of a spring to bias the cleaning member into the inactive position, as taught by E968 and E300, to prevent undue wear on the brush and cleaning device and also reduce drag on the brush.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive.  The applicant argues that the applied prior art fails to read on the amended claims, which incorporate the previously claimed limitations from original claim 8 into independent claim 1, with the primary argument hinging on the applicant’s suggestion that the button (6 in Fig. 5) of the base E140 reference, is fixed to the rotational axis of the cleaning element, such that it does not have a linear motion as claimed.  However, the examiner has addressed this limitation in depth in the rejection of claim 1 above, with the E140 reference clearly disclosing that the button is not fixed for rotation with the cleaning member, and the disclosed structure inferring the claimed structure and functions, while also providing further support of the structure as provided by the same inventor in new reference E300.  Thus, the examiner maintains that the claimed invention is found to be obvious over the prior art as a whole. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gunter et al. (11,109,735) provides another cleaner having similar structure as the applicant’s claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        8 August 2022